DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-11 and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while a lighting modules having a plurality of high-beam light sources; a plurality of low-beam light sources; a high-beam optical element, which includes a plurality of high-beam light guide bodies, wherein the plurality of high-beam light guide bodies is in a one-to-one correspondence with the plurality of high-beam light sources, rear ends of the plurality of high- beam light guide bodies are separated from one another, and front ends of the plurality of high- beam light guide bodies are connected in sequence to form a continuous high-beam light emitting surface; a low-beam optical element, which includes at least one low-beam light guide body, wherein the plurality of low-beam light sources is disposed at a rear end of the at least one low-beam light guide body, and a front end of the at least one low-beam light guide body forms a continuous low-beam light emitting surface, wherein the low-beam optical element and the high-beam optical element are disposed one above the other, an upper boundary of the high-beam light emitting surface and a lower boundary of the low-beam light emitting surface are fit or a spacing distance between an upper boundary of the high-beam light emitting surface and a lower boundary of the low-beam light emitting surface in an up-and-down direction is less than or equal to 2 mm; and a supporting member and a pressing plate, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light module, as disclosed in claim 1 above, wherein the supporting member is provided with a groove, the high-beam optical element is disposed in the groove, the pressing plate is disposed above the high-beam optical element, and the low-beam optical element is disposed above the pressing plate.

Claims 3-11 and 18-20 are allowed for being dependent on the allowed claim 1. 

With regard to claim 21, while lighting module having a plurality of high-beam light sources; a plurality of low-beam light sources; a high-beam optical element, which includes a plurality of high-beam light guide bodies, wherein the plurality of high-beam light guide bodies is in a one-to-one correspondence with the plurality of high-beam light sources, rear ends of the plurality of high-beam light guide bodies are separated from one another, and front ends of the plurality of high-beam light guide bodies are connected in sequence to form a continuous high-beam light emitting surface; a low-beam optical element, which includes a plurality of low-beam light guide bodies, wherein a plurality of low-beam light sources is disposed at rear ends of the plurality of low-beam light guide bodies, the rear ends of the plurality of low-beam light guide bodies are separated from one another, front ends of the plurality of low-beam light guide bodies are connected in sequence to form a continuous low-beam light emitting surface, wherein the low-beam optical element and the high-beam optical element are disposed one above the other, an upper boundary of the high-beam light emitting surface and a lower boundary of the low-beam light emitting surface are fit or a spacing distance between an upper boundary of the high-beam light emitting surface and a lower boundary of the low-beam light emitting surface in an up-and-down direction is less than or equal to 2 mm; a supporting member and a pressing plate, wherein the high-beam optical element and the low-beam optical element are sandwiched between the supporting member and the pressing plate in the up and down direction, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting module, as disclosed in claim 21 above, wherein the supporting member is provided with two rows of rectangular holes, the rear ends of the plurality of high-beam light guide bodies and the rear ends of the plurality of low-beam light guide bodies are all in one-to-one correspondence with the two rows of rectangular holes to insert each rear end into each rectangular hole; and separation ribs each disposed between each two adjacent rectangular holes of the two rows of rectangular holes, and connecting ribs each disposed between each two adjacent high-beam light guide bodies of the plurality of high-beam light guide bodies and between each two adjacent low-beam light guide bodies of the plurality of low-beam light guide bodies, wherein the separation ribs is capable of contacting the connecting ribs.

Claims 22-29 are allowed for being dependent on the allowed claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875